
	
		I
		112th CONGRESS
		1st Session
		H. R. 3396
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Walsh of Illinois
			 introduced the following bill; which was referred to the
			 Committee on Science, Space, and
			 Technology, and in addition to the Committee on
			 Appropriations, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To abolish the Office of Polar Programs of the National
		  Science Foundation, and for other purposes.
	
	
		1.Office of Polar
			 ProgramsThe Office of Polar
			 Programs of the National Science Foundation is abolished, and any unobligated
			 funds appropriated for the activities of such office are rescinded and shall be
			 returned to the Treasury to reduce the Federal deficit.
		
